*287By the Court,
Coleman, J.:
This is an action instituted for the purpose of recovering a judgment in the sum of $1,150 as commission for services rendered in procuring a purchaser for a certain ranch. Judgment was rendered in favor of plaintiff as prayed. Defendant has appealed from an order denying a motion for a new trial. For convenience the parties will be referred to as they were designated in the trial court.
There is no dispute as to the law applicable to the case, and only two questions of fact are involved, namely: Did the defendant employ the plaintiff to procure a purchaser for the ranch in question? and, secondly, Was the time for the finding of such purchaser extended? It is admitted that plaintiff found purchasers ready, able, and willing to buy. •
*288In 1915 the defendant bought the ranch mentioned, taking title thereto, which he has ever since retained. He testified, however, that he purchased the ranch for one Yribarren, to whom he owed some money. The seller did not know Yribarren in the transaction. However, if the property was not purchased for Yribarren, it is evident that thereafter there was an agreement of sale entered into between the defendant and Yribarren, the defendant holding the title to protect himself, no doubt, until the purchase price should be fully paid.
On May 18, 1919, the defendant signed a writing agreeing with the plaintiff that, if plaintiff found a purchaser for the property prior to June 10 of that year, he should receive as his commission all for which the property sold in excess of $22,000. The defendant contends that, while the agreement was signed by him, it was signed in behalf of Yribarren, which he claims was well known to the plaintiff. He further contends that the time in which the plaintiff was authorized to sell was not extended. In the fall of 1919 the plaintiff found parties who were ready, able, and willing to purchase the property for $23,150, but the defendant refused to consummate the deal.
The plaintiff testified that, after the time limit stated in the written authorization given him by defendant to sell the property had expired, the defendant verbally notified him to continue his efforts to find a purchaser. He. also testified that, after he had induced Atcheson and McKenzie to purchase the property for $23,150, and to put up the sum of $500, he wrote to the defendant, who was in San Francisco, notifying him of what he had done, and that the purchasers would make further payments upon the execution of a deed and the furnishing of an abstract by the defendant showing a clear title to the property, and that thereafter defendant came to Reno and assured the plaintiff that the deal would be closed.
Atcheson, one of the prospective purchasers, testified that on the day the defendant came to Reno he had a *289talk with him; and Mr. Atcheson testified in part as follows:
“Well, I just got acquainted with him through Mr. Read, and I told him, I says, T bought that ranch of yours down there’; and he says, ‘That is all right.’ And I says, T paid $500’; I says, ‘Did you get the money?’ and he says, ‘Yes.’ And I says, T understand the man that is on the ranch is going to make some trouble — don’t want to get off.’ ‘Well,’ he said, ‘If he make any trouble for me, it cost him lots of money.’ ‘Well,’ he said, ‘Atcheson, you get that land all right; I see that fellow and I don’t know what he means.’ ‘Well,’ I says, ‘Pradere, I am a stranger here in Reno, and this man Read is a stranger’; and I says, ‘You are a stranger to me’; and I says, ‘Has Read got the authority to sell this place?’ And he says, ‘Yes, sir; whatever John T. Read does,’ he says, ‘is all right. He attends to my business.’ ”
The undisputed evidence shows that at the time an agreement was reached between the plaintiff, acting as the agent for the defendant, and Atcheson and McKenzie, for the sale of the property, $500 was deposited in bank to the credit of the defendant by Atcheson and McKenzie; that it remained there several months, and that the defendant never offered to return it until suit was brought for its recovery.
The defendant testified that he did not own the ranch; that it was the property of Yribarren, and that the agreement of May 18 was signed by him in behalf of Yribarren, which, he testified, was understood by the plaintiff. He denied having extended the time for the sale, as claimed by the plaintiff. He testified also that, when he was notified of the deal which plaintiff had wdrked up with Atcheson and McKenzie, he told the plaintiff to see Yribarren, and that whatever was satisfactory to him would be all right.
It appears that Yribarren could sign his name, and made a practice of signing checks upon his bank account. He testified that he instructed the defendant, in the *290presence of the plaintiff, to sign the agreement of May 18 in his behalf.
There is considerable immaterial testimony in the record, to which we need not advert. We are of the opinion that the evidence j ustified the findings and j udgment. The written authorization to sell is signed by the defendant, as a party thereto. In view of the fact that Yribarren could sign his name, it hardly seems probable that he would have asked the defendant to sign the agreement for him. But, aside from the disputed testimony of the parties, there is testimony of Mr. Atcheson, who is not in the least interested in the result of the action, who testified that the defendant stated to him, after the $500 had been paid, that the plaintiff had authority to sell the property. There is also the circumstance of the defendant retaining the $500 cash payment for months, and until suit was brought for its recovery.
We think the trial court was justified in concluding that the defendant entered into the contract on his own account, and that he extended the time within which the sale might be made.
The judgment is affirmed.